Title: To George Washington from Colonel Philip Burr Bradley, 20 July 1776
From: Bradley, Philip Burr
To: Washington, George



May it please your Excellency
Bergen [N.J.] July 20th 1776

I have made strict enquiry (pursuant to your orders) into the Conduct of Capt: Ephraim Burr and upon Examination find that by order of General Putnam and Col: Molyne he was authorised and Empowered to secure the property and Effects

of all the Tory Refugees which he could come at and am of opinion that he no more than fulfilled his Orders—I beleive that some of his men without his knowledge or Approbation Did take some things which were the property of persons whose principles were not inimical; But these together with those secured by himself are safely deposited in the hands of a Gentleman in the Jersies by orders which he ⟨pro⟩duced from under the hands of Col: Molyne.
Capt: Burr hath fully satisfyed the owners of the last mentioned Effects as to his Conduct and the principles by which he was actuated. Upon the whole am of Opinion that Capt: Burrs Conduct upon the strictest Scrutiny will appear unexceptionable—Nothing worthy of Observation hath transpired since I reported last to your Excellency except that our men discovered this morning on an Eminence near the Ministerial Shipping that the Enemy were Erecting a Fortification. I have the honour to be with every possible mark of esteem and respect, Your Excellencies most Obedient Huml. Servant

Philip B. Bradley

